Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgment is made of applicant’s claim for domestic priority of the following applications:
No.	Status	US Serial No.	Filling Date	US Patent Issued
1	CON	16/924262	7/9/2020	(N/A)
2	CON	16/012024	6/19/2018	10,714,024
3	CON	14/939497	11/12/2015	10,013,923
4	CON	13/657136	10/22/2012	9,235,067
5	CON	13/334128	12/22/2011	8,441,423
6	CON	11/797534	5/4/2007	8,106,865

Claims 2-10 are pending.
Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The following pertinent features of the claimed invention must be shown or the feature(s) canceled from the claim(s).
In Claim 4 - the underlined features “a spacer overlapping with the scan line in the n+1th row, wherein the spacer overlaps with a channel formation region of the transistor” must be shown or the feature(s) canceled from the claim(s).  
The objection to the drawings will not be held in abeyance. Applicant is cautioned that no new matter should be introduced. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 

Claim Objections
Claim 4 is objected to because of the following reasons.
In claim 4 – the claimed limitation “a spacer overlapping with the scan line in the n+1th row, wherein the spacer overlaps with a channel formation region of the transistor” was not disclosed clearly in the specification. Inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty.
 Appropriate correction is required.
The meaning of every term used in any of the claims should be apparent with clear disclosure, to communicate its import to the general public; and should be consistently identified in the descriptive specification by reference to the drawings, designating the part or parts therein to which the term applies. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 2, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. KR 20050118537.
Claim 2: Oh et al. disclose a display device comprising: 
a scan line 111 in an nth row (lower row 111) having a region extending in a first direction (X-dir.) in a plan view; 
a scan line 111 in an n+1th row (upper row 111) having a region extending in the first direction (X-dir.) in the plan view; 
(Fig. 2) a common line 116 between the scan line 111 in the nth row and the scan line 111 in the n+1th row having a region extending in the first direction (X-dir.) in the plan view; 
a signal line having a region extending in a second direction (Y-dir.) intersecting the first direction (X-dir.); 
a transistor “T” (semiconductor layer 131/source electrode 143/gate electrode113/drain electrode 145) [lines 113-138] comprising a semiconductor layer 131 overlapping with the scan line in the n+1th row and electrically connected to the signal line 141 (data line); and 
a pixel electrode 161 electrically connected to the transistor “T” (by drain electrode 145),
 (Fig. 2) in the plan view, the scan line 111 in the nth row (lower row) has a first region (left region 111, at transistor T) having a portion protruding toward the scan line 111 in the n+1th row (upper row) and a second region (right region of scan line 111, away from transistor T) having a portion (flat portion of scan line 111) not protruding toward the scan line 111 in the n+1th row (upper row), 
wherein, in the plan view, the common line 116 has a third region (right region of common line 116) having a portion protruding (protruding portion of 116) toward the scan line in the nth row (lower row), and 
wherein, in the second direction (Y-dir.), the third region (right region of common line 116) is provided closer to the scan line 111 in the nth row (lower row) than to the scan line 111 in the n+1th row (upper row) and is provided facing the second region (right region of scan line 111).

Claim 3: Oh et al. disclose a display device comprising: 
a scan line 111 in an nth row (lower row 111) having a region extending in a first direction (X-dir.) in a plan view; 
a scan line 111 in an n+1th row (upper row 111) having a region extending in the first direction (X-dir.) in the plan view; 
(Fig. 2) a common line 116 between the scan line 111 in the nth row and the scan line 111 in the n+1th row having a region extending in the first direction (X-dir.) in the plan view; 
a signal line having a region extending in a second direction (Y-dir.) intersecting the first direction (X-dir.); 
a transistor “T” (semiconductor layer 131/source electrode 143/gate electrode113/drain electrode 145) [lines 113-138] comprising a semiconductor layer 131 overlapping with the scan line in the n+1th row and electrically connected to the signal line 141 (data line); and 
(Fig. 2) a pixel electrode 161 electrically connected to the transistor (pixel electrode 161 electrically connected to the transistor by the drain electrode 145);
wherein, in the plan view, the pixel electrode 161 overlaps with a region between the scan line 111 in the n+1th row (upper row) and the common line (116/117)
(Fig. 2) in the plan view, the scan line 111 in the nth row (lower row) has a first region (left region 111, at transistor T) having a portion protruding toward the scan line 111 in the n+1th row (upper row) and a second region (right region of scan line 111, away from transistor T) having a portion (flat portion of scan line 111) not protruding toward the scan line 111 in the n+1th row (upper row), 
wherein, in the plan view, the common line 116 has a third region (right region of common line 116) having a portion protruding (protruding portion of 116) toward the scan line in the nth row (lower row), and 
wherein, in the second direction (Y-dir.), the third region (right region of common line 116) is provided closer to the scan line 111 in the nth row (lower row) than to the scan line 111 in the n+1th row (upper row) and is provided facing the second region (right region of scan line 111).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. KR 20050118537 in view of Yanagawa et al. US 2015/0077689 and Ohta et al. US 2002/0196394.
Claim 4:
Yanagawa et al. teach
(Fig. 1C) a spacer SP [0197] overlapping with the scan line GL in the n+1th row, 
And Ohta et al. teach
(Fig. 2) the spacer BM/FIL/OC/ORI2 (protrusion of black matrix BM/color filter FIL/overcoat film OC/alignment film ORI2, for controlling the initial alignment of liquid crystal LC) [0131-0132][0176] overlaps with a channel formation region AS (i-type semiconductor layer AS is on the lower side, whereas a conductive layer d1 (d2) exists on the upper side thereof) [0146] of the transistor TFT (Fig. 1) [0123]
It would have been obvious to one of ordinary skill in the art to modify Oh's invention with Yanagawa's structure in order to provide enhanced quality of the display device, as taught by Yanagawa [0021], and with Ohta's structure in order to provide improved aperture ratio, as taught by Ohta [0002].

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. KR 20050118537, Yanagawa et al. US 2015/0077689, Ohta et al. US 2002/0196394 as applied to claims 2-4 above, and further in view of Shin et al. US 2006/0256275.
Claims 5-7:
Shin et al. teach
(Fig. 3) the semiconductor layer 154 comprises amorphous silicon (semiconductor areas 154 are made of hydrogenated amorphous silicon "a-Si") [0034].
It would have been obvious to one of ordinary skill in the art to modify Oh's invention with Shin's structure in order to provide improved response speed of the display device, as taught by Shin [0008].

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. KR 20050118537, Yanagawa et al. US 2015/0077689, Ohta et al. US 2002/0196394 as applied to claims 2-4 above, and further in view of Soltani et al. US 2007/0265560.
Claims 8-10:
Soltani et al. teach
(Fig. 5) the common line 108 comprises copper (common wire 108 comprises copper) [0068]
It would have been obvious to one of ordinary skill in the art to modify Oh's invention with Soltani's structure in order to provide substantially constant voltage, as taught by Soltani [0061].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871